Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney, Brian Steinberger, on 11/4/2021.
The claims in this application have been amended as follows: 
Claim 1, line 9, replace “pair hooks” with – pair of hooks --;
Claim 1, line 9, replace “bracket are underneath” with – brackets underneath --;
Claim 4, line 2, replace “includes” with – include --;
Claim 9, line 5, replace “the vertical end portion” with – a left vertical end portion --;
Claim 9, line 10, insert – front – before “first cradle member”;
Claim 11, line 3, replace “first” with – left --;
Claim 11, line 10, replace “first and the second elongated bracket” with – left and the right elongated brackets --;
Claim 11, line 14, replace “to the first” with – to the left --;
Claim 11, line 19, replace “first and the second” with – left and the right --;
Claim 11, line 21, replace “first and the second” with – left and the right --;

Claim 18, line 6, replace “second elongated” with – right elongated --;
Claim 20, line 10, insert – front – before “first cradle member”;
Claim 21, lines 13-14, replace “a screw” with – the screw --.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HIWOT E TEFERA/           Examiner, Art Unit 3637